NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERIK MICHAEL FINSTAD,            )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-273
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.